Citation Nr: 1241044	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In May 2007, the Veteran asserted a claim of service connection for bilateral hearing loss.  As discussed below, the evidence of record reflects that the Veteran's left ear hearing loss pre-existed service, and his right ear hearing loss did not.  As such, the Board has bifurcated the Veteran's claim of service connection for bilateral hearing loss into service connection for right ear hearing loss and left ear hearing loss, as stated on the title page.  

On the June 2009 VA Form 9, the Veteran indicated that he wished to have a Travel Board hearing.  Accordingly, he was scheduled for a hearing on May 29, 2012, but failed to report for this hearing and provided no explanation for his failure to report.  Therefore, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a left knee condition, left ear hearing loss, right ear hearing loss, and tinnitus.


Left Knee Condition

The Veteran contends that he has residuals of a surgery performed in March 1972, to remove a bone chip from his left knee.

The Veteran's service treatment records show that in February 1971, the Veteran underwent an excision of a bone fragment in his left knee.  After the bone fragment was tested, the Veteran was diagnosed with an infrapatellar ossicle.

The Veteran's VA outpatient treatment records show diagnoses and treatment for internal derangement of the left knee and degenerative joint disease of the left knee.

Although the Veteran has been seeking treatment from the VA for his left knee condition, it remains unclear to the Board whether the Veteran's condition is related to any aspect of his military service, to include the February 1971 left knee surgery.  A medical opinion regarding a diagnosis and etiology of the Veteran's left knee condition is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hearing Loss

The Veteran reported that his hearing loss and tinnitus began after a grenade explosion in 1971. 

The Veteran's service treatment records reflect that on his September 1971 enlistment examination, the examiner noted that the Veteran had left ear hearing loss.  The Veteran's left ear hearing loss was not considered to disabling and he was found to be fit for basic training and active service.  Nevertheless, because left ear hearing loss was noted upon entry into service, the Board finds that his left ear hearing loss existed prior to service.  Accordingly, the Board must consider whether the Veteran's left ear hearing loss was aggravated in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  

Additionally, the Veteran's service treatment records document a complaint of intermittent tinnitus and an inability to hear bilaterally in June 1972.  The examiner diagnosed the Veteran with decreased acoustic acuity. 

Although the Veteran has provided competent reports of in-service incidents of acoustic trauma and continuity of symptomatology, it remains unclear if the Veteran has a current right ear hearing loss disability and whether that hearing loss is related to any aspect of his military service.  Additionally, it is unclear to the Board if the Veteran's pre-existing left ear hearing loss was permanently aggravated by his active duty.  A medical opinion regarding a diagnosis and etiology of the Veteran's right ear hearing loss and whether his pre-existing left ear hearing loss was aggravated, are therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran was scheduled for VA examinations for a left knee condition, bilateral hearing loss, and tinnitus on May 29, 2012.  However, the RO noted that the Veteran failed to report to the scheduled VA examinations.  Significantly, however, it is unclear from the evidence of record whether the Veteran received notification that he had been scheduled for this examination.  In this regard, the Board notes that while the RO sent a letter of notification to the Veteran in May 2012, it is unclear if this letter was sent to the correct address that was later obtained in an August 2012 correspondence with the Veteran.  Additionally, the notice that was sent, did not inform the Veteran that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with an original compensation claim, without good cause, may result in a denial on the merits insofar as the claim will be decided on the evidence of record.  Therefore, it appears that the Veteran may have been unaware of the scheduled May 29, 2012 VA examinations.  

Accordingly, the Veteran will be afforded another opportunity to undergo the VA examinations in relation to his left knee condition, left and right ear hearing loss, and tinnitus claims on appeal.  However, on remand, the Veteran should be notified that it is his responsibility to report for any scheduled examination based on notice sent to his last address of record, and to cooperate in the development of the case.  See 38 C.F.R. §§ 3.158 and 3.655.  In this regard, the Board highlights that, although efforts will be made to schedule the Veteran for a VA examination in relation to his claim, the burden is on the Veteran to apprise VA of his whereabouts, and if he does not do so, there is no burden on the part of VA "to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1) Ensure that the Veteran's VA outpatient treatment records in the claims file are current. 

2) Send the Veteran a letter to his most recently obtained address, informing him that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with an original compensation claim, without good cause, may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

3) After the foregoing, the AMC/RO should schedule the Veteran for a new VA audiological examination with an appropriate expert to determine the nature and etiology of his right ear hearing loss and tinnitus, and aggravation of his left ear hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  All necessary testing should be performed.   

The VA examiner should state whether it is at least as likely as not that the Veteran suffers from right ear hearing loss that had its onset during active service or is related to any in-service disease, event, or injury, to include a grenade explosion.  

Additionally, the VA examiner should state whether it is at least as likely as not that the Veteran's pre-existing left ear hearing loss was permanently aggravated during his period of active service (to include a grenade explosion), and not due to the natural progress of the left ear hearing loss disease.

Further, the VA examiner should state whether it is at least as likely as not that the Veteran suffers from tinnitus that had its onset during active service or is related to any in-service disease, event, or injury, to include a grenade explosion.   

Specifically, the VA examiner should address the Veteran's in-service duties and noise exposure, and any possible noise exposure post-service.  Additionally, the examiner should review and discuss the Veteran's service treatment records, to include the September 1971 enlistment examination report and the June 1972 record that noted intermittent tinnitus and inability to hear bilaterally; VA outpatient treatment records; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner is asked to provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions

4) The AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of any current left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's left knee condition.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current left knee disability had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner should review and discuss the Veteran's service treatment records, to include the February 1972 surgery notes of an excision of a bone fragment of the left knee and a diagnosis of infrapatellar ossicle; VA outpatient treatment records; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


